Citation Nr: 9928809	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen her claim for entitlement to service 
connection for a hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had verified active military service from 
February 1979 to November 1979, from January 1991 to June 
1991, and from December 1995 to April 1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined that the veteran had not 
submitted new and material evidence in order to reopen her 
claim for entitlement to service connection for a 
hysterectomy.  

Service connection for a total abdominal hysterectomy was 
denied by a July 1995 rating decision.  This was the last 
final decision regarding such issue.  See 38 U.S.C.A. § 7105 
(West 1991).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The RO denied the veteran's claim for service connection 
for a hysterectomy in July 1995.  This decision is final.

3.  Evidence submitted subsequent to the July 1995 RO denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
hysterectomy. 




CONCLUSION OF LAW

Evidence submitted since the July 1995 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for a hysterectomy is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran a physical 
examination in January 1991 before deployment in Saudi 
Arabia.  It was noted that the veteran underwent a laser 
surgical procedure in 1989 for endometriosis with a good 
result.  On the veteran's report of medical history form from 
March 1991, it was noted that the veteran underwent laser 
surgery for endometriosis in 1988 in Sarasota, Florida.  In a 
statement dated June 1991, the veteran noted that she had 
endometriosis while in the Southwest Asia region.  

Copies of VA Medical Center treatment records were submitted 
from July 1990 to August 1994.  The veteran was seen 
throughout 1992 for low back pain.  The veteran was 
hospitalized in December 1992 with diagnoses of dysmenorrhea 
and endometriosis and underwent a hysterectomy.  

By rating decision dated July 1995, the veteran's claim of 
entitlement to service connection for a total abdominal 
hysterectomy was denied because the evidence showed that the 
conditions of endometriosis and dysmenorrhea leading to a 
total abdominal hysterectomy in 1992 existed prior to the 
veteran's last period of service.  The RO wrote that there 
was no evidence that the condition permanently worsened as a 
result of service.  

Evidence submitted subsequent to the July 1995 rating 
decision is summarized below:

In December 1997, a statement from E. M. was received.  He 
stated that he had been the veteran's executive officer 
during the Gulf War.  He stated that the veteran had reported 
to his female executive officer that she had had several 
periods during a month.  E. M. stated that he became aware of 
this, and inquired about her rapid weight loss (losing over 
40 pounds during the 6 months in the desert).  He stated that 
the camp's medical officer was concerned because of a 
persistent deep cough and lower-abdominal pain, related to 
her "cycle."  He stated that medical facilities in their 
area were not equipped to investigate the problems dealing 
with "irregularity."  He stated that he advised the veteran 
that she should report these problems on her exit physical.  

The veteran was afforded a hearing before a RO Hearing 
Officer in March 1998, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that she had endometriosis and had it treated in 1988.  She 
testified that she had symptoms of burning in her right and 
left lower back.  She stated that these symptoms resolved in 
1988 after her laser procedure.  She testified that she did 
not have recurrence of the burning in her lower back prior to 
her going on active duty in January 1991.  She stated that 
while on active duty between January and June 1991 that her 
periods were not as timely as they usually were.  She stated 
that she kept a diary to indicate when her periods would 
occur.  She noted that she used different types of symbols in 
her diary to warn her when her period was about to come.  She 
indicated that she had marked instances in her calendar from 
June 1998 to indicate lower back pain.  She stated that for 
the 17 months after June 1991 until she underwent her 
hysterectomy, she had back pain that prompted the surgery.  
She described the back pain as a burning.  She indicated that 
after the hysterectomy she did not have that burning type of 
back pain.  

At the veteran's hearing, she submitted copies of her 
engagement calendar from 1991, specifically for the period in 
which she was in service.  Such calendar includes different 
types of symbols, including shaded and non-shaded triangles 
regarding the veteran's menstrual cycles.  The calendar also 
includes entries from June 1991 relating to the veteran's 
back.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen her claim of entitlement to service 
connection for a hysterectomy. 

As noted above, in July 1995, the RO denied the veteran 
entitlement to service connection for a total abdominal 
hysterectomy.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claims may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a hysterectomy.  The veteran was denied 
entitlement to service connection for a hysterectomy in July 
1995, because the RO determined that the conditions of 
endometriosis and dysmenorrhea leading to a total 
hysterectomy in 1992 existed prior to service, and there was 
no evidence that the condition permanently worsened as a 
result of service. 

Regarding her claim for a hysterectomy, the veteran submitted 
a statement from E.M. in December 1997, who said that that a 
female executive officer was aware that the veteran was 
irregular in service.  She also submitted entries from a 
personal calendar during service (1991) in which she noted 
her irregular menstrual cycles.  This testimony is new in 
that it is not merely cumulative of evidence of record.  
Prior to July 1995, this evidence had not been part of the 
record. 

This evidence is also material in that it speaks to the 
reason for the RO's July 1995 denial.  The claim was denied 
because there was no evidence showing that the endometriosis 
and dysmenorrhea permanently worsened as a result of service.  
Although the evidence (statement from E.M. and calendar 
entries) does not actually show that these conditions 
permanently worsened as a result of service, they do address 
the question of whether these conditions were worsened by 
service.   Therefore, the statement by E. M., or the 
veteran's calendar entries, either by themselves or in 
connection with the evidence already assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a 
hysterectomy, the claim is reopened.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

The veteran's periods of active duty from February 1979 to 
November 1979, January 1991 to June 1991, and from December 
1995 to April 1996, have already been verified.  However, on 
the veteran's DD-214 documenting her active service from 
January 1991 to June 1991, it was noted that she had 5 years 
and 8 months of prior active service.  As such prior service 
(other than the 10 months from February 1979 to November 
1979) has not been verified, the veteran's claim must be 
remanded to verify this additional service, along with any 
periods of active duty for training (ACDUTRA).  Since 
"active military service" is defined by statute at 
38 U.S.C.A. § 101 (24) (West 1991) to include any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, the veteran's period of ACDUTRA must also be 
verified.  

When during the course of review, an appellant refers to the 
existence of additional evidence that might make the claim 
well grounded, VA must notify the appellant of the 
significance of the evidence.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  Therefore, before a decision is made as to 
whether the veteran's claim of entitlement to service 
connection for residuals from a hysterectomy is well-
grounded, the RO should verify all of the periods of active 
duty, as well as her periods of ACDUTRA.  The RO should also 
obtain all of the veteran's service medical records, 
including her service medical records from when she was in 
the Reserves.

The veteran contends that her endometriosis was aggravated in 
her Persian Gulf War service, to the degree that it required 
that she undergo a hysterectomy in 1992.  The veteran 
contends that she underwent laser surgery for her 
endometriosis in either 1988 or 1989 in Sarasota, Florida.  
As the records of the veteran's laser surgery from 1988 or 
1989 are not in the claims folder, and they might assist in 
determining whether the veteran's claim is well grounded, the 
RO should notify the veteran of the importance of obtaining 
those records.    

In light of the need to obtain the aforementioned records and 
to verify the veteran's periods of service, the RO should 
also arrange for the veteran to be afforded a VA examination 
to determine the nature and etiology of any hysterectomy 
residuals. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should verify all of the 
veteran's periods of active duty, as well 
as her periods of active duty for 
training.  The RO should assure that 
proper documentation of such service is 
included in the claims folder.

2.  The RO should assure that all of the 
veteran's service medical records are in 
the claims folder.  

3.  The RO should contact the veteran's 
Reserve unit and obtain all reserve 
service medical records that have not 
already been associated with the claims 
folder.  

4.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of any residuals from 
the veteran's hysterectomy.  
Specifically, the RO should obtain copies 
of treatment records from the veteran's 
surgery for endometriosis in 1988 or 1989 
in Sarasota, Florida.  

5.  The veteran should be scheduled for a 
VA gynecological examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all gynecological disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  What gynecological disorders did 
the veteran have when she was 
recalled to active duty in January 
1991? (Please list the diagnoses in 
the most precise medical terms 
feasible.)

b.  What gynecological disorders did 
the veteran have at the end of her 
active service in June 1991? (Please 
list the diagnoses in the most 
precise medical terms feasible.)

c.  If any of the disorders that the 
veteran had in June 1991 were the 
same disorders that the veteran had 
in January 1991, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1)was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

d.  State whether the veteran's 
hysterectomy that she underwent in 
1992 was a result of any of the 
gynecological  disorders the veteran 
had when she completed her service 
in June 1991.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a hysterectomy.  
In the event that the claims on appeal 
are not resolved to the satisfaction of 
the veteran, he should be furnished with 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







